991 F.2d 1518
UNITED STATES of America, Plaintiff-Appellee,v.Homer Lee TUCKER, Defendant-Appellant.
No. 87-5090.
United States Court of Appeals,Ninth Circuit.
May 13, 1993.

Before:  WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
Prior report:  964 F.2d 952.

ORDER

2
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.